        Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 1 of 36




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


XIAOMI CORPORATION, et al.,

                        Plaintiffs,

        v.
                                                                    Case No. 1:21-cv-00280-RC
DEPARTMENT OF DEFENSE, et al.,

                        Defendants.




                        DECLARATION OF MEGAN A. CROWLEY

       I, Megan A. Crowley, hereby declare, pursuant to 28 U.S.C. § 1746, as follows:

       1.      I am an attorney with the law firm of Covington & Burling LLP, counsel for

Plaintiffs Xiaomi Corporation, Bin Lin, Peng Lin, and Stephen Sean English, and am fully familiar

with the facts, circumstances, and proceedings herein. I submit this declaration to place before the

Court certain documents relevant to its determination of Plaintiffs’ Motion for Preliminary

Injunction.

       2.      Attached as Exhibit A is a true and correct copy of relevant excerpts of Xiaomi

Corporation’s Prospectus for its 2018 Global Offering. The entire Prospectus is publicly available

at https://global.appmifile.com/f/i/18/ir/files/Prospectus-E.pdf.

       3.      Attached as Exhibit B is a true and correct copy of a letter dated June 24, 2020,

from Deputy Secretary of Defense David L. Norquist to Senator Tom Cotton, which is publicly

available at https://www.cotton.senate.gov/imo/media/doc/Sen%20Cotton%20NDAA%20FY%

201999%20Sec%201237%20Response%2006242020.pdf.
          Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 2 of 36




         4.          Attached as Exhibit C is a true and correct copy of a document entitled Qualifying

Entities Prepared in Response to Section 1237 of the National Defense Authorization Act for Fiscal

Year 1999 (PUBLIC LAW 105-261), which was attached to the June 24, 2020 letter from Deputy

Secretary of Defense David L. Norquist to Senator Tom Cotton, and is publicly available at

https://www.cotton.senate.gov/imo/media/doc/Sen%20Cotton%20NDAA%20FY%201999%20S

ec%201237%20Response%2006242020.pdf.

         5.          Attached as Exhibit D is a true and correct copy of a document entitled Qualifying

Entities Prepared in Response to Section 1237 of the National Defense Authorization Act for Fiscal

Year 1999 (PUBLIC LAW 105-261), which was published by the Department of Defense on

August        28,    2020,     and   which   is    publicly   available   at   https://media.defense.gov/

2020/Aug/28/2002486689/-1/-1/1/link_1_1237_TRANCHE-23_QUALIFYING_ENTITIES.pdf.

         6.          Attached as Exhibit E is a true and correct copy of a release entitled DOD Releases

List of Additional Companies, in Accordance with Section 1237 of FY99 NDAA, which was

published by the Department of Defense and is dated August 28, 2020, and which is publicly

available at https://www.defense.gov/Newsroom/Releases/Release/Article/2328894/dod-releases-

list-of-additional-companies-in-accordance-with-section-1237-of-fy/.

         7.          Attached as Exhibit F is a true and correct copy of a document entitled Qualifying

Entities Prepared in Response to Section 1237 of the National Defense Authorization Act for Fiscal

Year 1999 (PUBLIC LAW 105-261), which was published by the Department of Defense on

December        3,     2020,   and   which    is   publicly   available   at   https://media.defense.gov/

2020/Dec/03/2002545864/-1/-1/1/TRANCHE-4-QUALIFYING-ENTITIES.PDF.

         8.          Attached as Exhibit G is a true and correct copy of a release entitled DOD Releases

List of Additional Companies, In Accordance with Section 1237 of FY99 NDAA, which was



                                                       2
          Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 3 of 36




published by the Department of Defense and is dated December 3, 2020, and which is publicly

available at https://www.defense.gov/Newsroom/Releases/Release/Article/2434513/dod-releases-

list-of-additional-companies-in-accordance-with-section-1237-of-fy/.

       9.         Attached as Exhibit H is a true and correct copy of a document entitled Qualifying

Entities Prepared in Response to Section 1237 of the National Defense Authorization Act for Fiscal

Year 1999 (PUBLIC LAW 105-261), which was published by the Department of Defense on

January     14,    2021,   and   which    is   publicly   available   at   https://media.defense.gov/

2021/Jan/14/2002565154/-1/-1/0/DOD-RELEASES-LIST-OF-ADDITIONAL-COMPANIES-

IN-ACCORDANCE-WITH-SECTION-1237-OF-FY99-NDAA.pdf.

       10.        Attached as Exhibit I is a true and correct copy of a release entitled DOD Releases

List of Additional Companies, In Accordance with Section 1237 of FY99 NDAA, which was

published by the Department of Defense and is dated January 14, 2021, and which is publicly

available at https://www.defense.gov/Newsroom/Releases/Release/Article/2472464/dod-releases-

list-of-additional-companies-in-accordance-with-section-1237-of-fy/.

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

       Executed on February 16, 2020, in Washington, D.C.


                                                               ______                      .
                                                               Megan A. Crowley




                                                   3
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 4 of 36




                 Exhibit A
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 5 of 36
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 6 of 36
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 7 of 36
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 8 of 36
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 9 of 36
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 10 of 36
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 11 of 36
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 12 of 36
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 13 of 36
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 14 of 36
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 15 of 36
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 16 of 36
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 17 of 36
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 18 of 36
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 19 of 36
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 20 of 36
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 21 of 36




                  Exhibit B
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 22 of 36
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 23 of 36




                  Exhibit C
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 24 of 36
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 25 of 36




                  Exhibit D
 Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 26 of 36




Qualifying Entities Prepared in Response to Section 1237 of the National Defense
       Authorization Act for Fiscal Year 1999 (PUBLIC LAW 105–261)


             China Communications Construction Company (CCCC)
             China Academy of Launch Vehicle Technology (CALT)
                                China Spacesat
              China United Network Communications Group Co Ltd
                      China Electronics Corporation (CEC)
         China National Chemical Engineering Group Co., Ltd. (CNCEC)
               China National Chemical Corporation (ChemChina)
                            Sinochem Group Co Ltd
                    China State Construction Group Co., Ltd.
                    China Three Gorges Corporation Limited
        China Nuclear Engineering & Construction Corporation (CNECC)
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 27 of 36




                  Exhibit E
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 28 of 36
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 29 of 36




                  Exhibit F
  Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 30 of 36




Qualifying Entities Prepared in Response to Section 1237 of the National Defense
        Authorization Act for Fiscal Year 1999 (PUBLIC LAW 105–261)


                                  Tranche 4
                China Construction Technology Co. Ltd. (CCTC)
            China International Engineering Consulting Corp. (CIECC)
                  China National Offshore Oil Corp. (CNOOC)
            Semiconductor Manufacturing International Corp. (SMIC)
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 31 of 36




                  Exhibit G
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 32 of 36
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 33 of 36




                  Exhibit H
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 34 of 36
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 35 of 36




                   Exhibit I
Case 1:21-cv-00280-RC Document 14-5 Filed 02/17/21 Page 36 of 36
